Name: Commission Regulation (EC) NoÃ 1224/2007 of 19 October 2007 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2008 under certain GATT quotas
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce;  America
 Date Published: nan

 20.10.2007 EN Official Journal of the European Union L 277/3 COMMISSION REGULATION (EC) No 1224/2007 of 19 October 2007 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2008 under certain GATT quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down special detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards export licences and export refunds for milk and milk products (2), and in particular Article 25(1) thereof, Whereas: (1) Commission Regulation (EC) No 1022/2007 (3) opens the procedure for the allocation of export licences for cheese to be exported to the United States of America in 2008 under the GATT quotas referred to in Article 23 of Regulation (EC) No 1282/2006. (2) Applications for licences for some quotas and product groups exceed the quantities available for the 2008 quota year. Allocation coefficients as provided for in Article 25(1) of Regulation (EC) No 1282/2006 should therefore be fixed. (3) Given the time limit for the implementation of the procedure of determining those coefficients, as provided for in Article 4 of Regulation (EC) No 1022/2007, this Regulation should apply as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences lodged in accordance with Article 2 of Regulation (EC) No 1022/2007 shall be accepted subject to the application of the allocation coefficients set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 234, 29.8.2006, p. 4. Regulation as last amended by Regulation (EC) No 532/2007 (OJ L 125, 15.5.2007, p. 7). (3) OJ L 230, 1.9.2007, p. 6. ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States of America Identification of group and quota Quantity available for 2008 (t) Allocation coefficient provided for under Article 1 Note No Group (1) (2) (3) (4) (5) 16 Not specifically provided for (NSPF) 16-Tokyo 908,877 0,1698184 16-Uruguay 3 446,000 0,1102623 17 Blue Mould 17-Uruguay 350,000 0,0833333 18 Cheddar 18-Uruguay 1 050,000 0,2830189 20 Edam/Gouda 20-Uruguay 1 100,000 0,1283547 21 Italian type 21-Uruguay 2 025,000 0,0858779 22 Swiss or Emmenthaler cheese other than with eye formation 22-Tokyo 393,006 0,3294250 22-Uruguay 380,000 0,3877551 25 Swiss or Emmenthaler cheese with eye formation 25-Tokyo 4 003,172 0,4166784 25-Uruguay 2 420,000 0,4801587